Citation Nr: 1526964	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  11-22 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel
INTRODUCTION

The Veteran had active service from April 1972 to January 1974 with service in the Republic of Vietnam in February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and September 2009 rating decisions of the Department of Veterans Affairs (VA), Atlanta, Georgia Regional Office (RO).

In May 2014, the Board reopened the previously denied claim of service connection for diabetes mellitus.  At that time, the Board also remanded the three claims for additional consideration.

In March 2015, the Board requested a Veterans Health Administration (VHA) expert medical opinion.  See 38 C.F.R. § 20.901(a) (2014).  The opinion was received in June 2015.  In light of the outcome below, the Board finds that the Veteran is no prejudiced by the Board proceeding to address the case.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era, and is presumed to have been exposed to herbicides (to include Agent Orange) while in military service.

2.  There is at least an approximate balance of positive and negative evidence on the question of whether the Veteran has a current diagnosis of diabetes mellitus type II.

3.  The Veteran has a diagnosis of bilateral peripheral neuropathy of the upper and lower extremities; and the evidence of record indicates that it is due to a service-connected disability.



CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

3.  The criteria for service connection peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Principles of Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.

Certain chronic diseases, such as diabetes mellitus, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection can also be established on a presumptive basis for certain diseases associated with exposure during service to herbicides.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f). 

The applicable criteria also provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  Diabetes mellitus type II is such a disease.  38 C.F.R. § 3.309(e).

Service connection may also be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service-connected disability or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

II. Diabetes Mellitus

The Veteran seeks to establish service connection for type II diabetes mellitus on a presumptive basis due to his exposure to herbicide agents during active service.  He claims that he has type II diabetes mellitus, which has been misdiagnosed as type I diabetes mellitus.
The evidence of record shows that the Veteran served in the Republic of Vietnam in February 1973 and is therefore presumed to have been exposed to Agent Orange or other herbicide agents and there is no affirmative evidence to the contrary.

However, the one area of contention that has remained in dispute in the record has been whether the diabetes that the Veteran developed was type I or type II.  As noted previously, while diabetes mellitus, type II is subject to the presumption of service connection for herbicide exposure, diabetes mellitus, type I is not.  38 C.F.R. § 3.309(e).

Unfortunately, the record as to whether the Veteran had type I or type II diabetes is not consistent.  There are numerous records dated as early as December 1991 from the Veteran's various treatment providers that document diabetes mellitus, type I.  There are also three VA opinions of record dated June 2003, July 2011, and December 2014.  In all three of the VA examinations, the VA physicians concluded that the Veteran had diabetes mellitus, type I.  In particular, the July 2011 VA physician based his opinion on the fact that when the Veteran was initially diagnosed he had a healthy body mass and immediately required insulin.  Additionally, he December 2014 VA physician noted that the references to type II diabetes in the Veteran's file were incorrect.  He also noted that type I diabetes does not evolve into type II diabetes.

Despite the aforementioned VA opinions and diagnoses, VA treatment records also contain diagnoses of diabetes mellitus with inconsistent references as to which type.  For instance, an entry dated in October 2014 shows a diagnosis of diabetes mellitus type I.  However, other VA treatment records beginning as early as 2004 show that the Veteran had diabetes mellitus type II.  Notably, VA treatment records dated December 2013 note a diagnosis of diabetes type II.

As the medical evidence showed diagnoses of type I diabetes mellitus, a disease not included in the list of presumptive diseases based upon herbicide exposure; and type II diabetes mellitus, a disease included in the list of presumptive diseases based upon herbicide exposure, the Board sought a VHA opinion to clarify which type of diabetes mellitus the Veteran had.

In a June 2014 expert medical opinion, the VHA endocrinologist confirmed a diagnosis of diabetes mellitus type II.  His rationale was based on a review of the claims file and current medical literature on the pathogenesis of diabetes mellitus.

The endocrinologist explained that prior to 1979, no uniform classification of diabetes type existed.  In 1997, the American Diabetes Association (ADA) convened an expert committee that proposed a physiological frame work to classify diabetes types.  The committee concluded that most diabetic cases fell into two categories: type 2 diabetes, which encompassed individuals with insulin resistance with relative rather than absolute insulin deficiency; and type 1 diabetes, which encompassed absolute insulin deficiency, usually attributed to the destruction of pancreatic beta cells by an auto immune process.  Ninety to ninety-five percent of diabetes cases are type II, while five to ten percent of diabetes cases are type I.

The endocrinologist further explained that markers for immune destruction of beta cells can be positive in ninety percent of patients with type I diabetes at the time a diagnosis is made.  These markers eventually disappear with time and the degree of beta cell destruction is highly variable.  If the destruction is rapid, the patient may have no insulin and may develop a medical emergency called diabetic ketoacidosis associated with elevated sugars.  In contrast, type II diabetes encompasses individuals with insulin resistance and has relative rather than absolute insulin deficiency.  These individuals, at least initially, may not need insulin treatment for survival.  Autoimmune destruction of beta cells does not occur in patients with type I diabetes.

In the Veteran's case, there is no information available about the autoimmune markers at the time of diagnosis.  The endocrinologist noted that autoimmune markers are considered the most important determining factor in the diagnosis of type I diabetes.  The requirement of insulin alone is not sufficient to establish that the Veteran has type I diabetes.  The endocrinologist also noted the complete absence of diabetic ketoacidosis in the Veteran's medical history.  Diabetic ketoacidosis is a common complication of type I diabetes.  Lastly, he noted the Veteran's obesity and family history of diabetes.  He concluded that the aforementioned facts made it more likely that the Veteran had type II diabetes. 

In determining if service connection is warranted for disease or disability, VA must settle on whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After careful review of the evidence of record, and in light of the conflicting medical evidence discussed above, the Board is satisfied that the evidence establishes that there is at least an approximate balance of positive and negative evidence on the question of whether the Veteran has a current diagnosis of diabetes mellitus type II.

The Board has carefully considered the contradictory medical opinions of record. The underlying question is clearly medical in nature.  The Board begins by noting that the evidence in support of the Veteran's claim consists of a lengthy VHA expert medical opinion from an endocrinologist, which cited multiple factors to support the conclusion that the Veteran has type II diabetes.  In contrast, the evidence against the Veteran's claim, the VA June 2003, July 2011, and December 2014 opinions, relied almost exclusively on the Veteran's body mass index and insulin requirement when he was initially diagnosed.  Notably, the VA opinions did not discuss the complete absence of diabetic ketoacidosis, which is a common complication of type I diabetes.  

The VHA specialist conducted an extensive review of the record, and presented an in-depth discussion of the medical evidence.  He noted the medical distinctions between the two types of diabetes, cited information regarding common findings seen in patients with diabetes mellitus, type I, and provided rationale for his conclusion that the Veteran's diabetes mellitus was likely type II.

Under the circumstances of this particular case, the Board finds that, at the very least, the evidence is in approximate balance.  Consequently, the Board resolves all reasonable doubt in the Veteran's favor and grants service connection for diabetes mellitus as the disease has manifested to at least a compensable degree and there is no affirmative evidence to the contrary that the disease is related to an intercurrent cause rather than presumed exposure to herbicide agents.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Bilateral Peripheral Neuropathy of the Upper and Lower Extremities

The Veteran contends that service connection is warranted for bilateral peripheral neuropathy of the upper and lower extremities as secondary to his diabetes mellitus.   As noted above, the Veteran is service connected for type II diabetes associated with herbicide exposure.

A June 2010 VA examination assessed polyneuropathic changes in the Veteran's bilateral upper and lower extremities.  Specifically, electrophysiological evidence of sensory-motor axonal loss and polyneuropathic changes in the extremities was noted.  The examiner concluded that the Veteran's polyneuropathic changes were a complication of his diabetes based on the timing of the onset of his neuropathy, the duration of the Veteran's diabetes, and the fact that the Veteran's diabetes was poorly controlled.  Additional VA treatment records dated December 2013 note a diagnosis of diabetes type II with neuropathy.

The Board assigns great probative value to the June 2010 VA opinion, which provided a well-reasoned rationale, and finds that service connection is warranted.  Moreover, there are no opinions of record against the Veteran's claim.  Therefore, the Board concludes that service connection is warranted for bilateral peripheral neuropathy o the upper and lower extremities on a secondary basis.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§3.310.



	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for diabetes mellitus is granted.

Service connection for peripheral neuropathy of the bilateral upper extremities, as secondary to service-connected diabetes mellitus, is granted.

Service connection peripheral neuropathy of the bilateral lower extremities, as secondary to service-connected diabetes mellitus, is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


